Citation Nr: 0121727	
Decision Date: 08/28/01    Archive Date: 09/04/01

DOCKET NO.  00-10 590	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to service connection for a bilateral eye 
disability.  

2.   Entitlement to service connection for hematuria.  

3.  Entitlement to service connection for numb fingers, 
claimed as secondary to low back disability.

4.  Entitlement to service connection for leg aches, claimed 
as secondary to low back disability.  

5.  Entitlement to service connection for headaches, claimed 
as secondary to low back disability.  

6.  Entitlement to service connection for numbness of the 
toes, claimed as secondary to low back disability.  

7.  Whether new and material evidence has been submitted to 
reopen the veteran's claim for service connection for a back 
disability.

8.  Whether new and material evidence has been submitted to 
reopen the veteran's claim for service connection for 
hypertension.  

9.  Whether new and material evidence has been submitted to 
reopen the veteran's claim for service connection for 
bilateral hearing loss.  

10.  Whether new and material evidence has been submitted to 
reopen the veteran's claim for service connection for 
tinnitus.  

11.  Whether new and material evidence has been submitted to 
reopen the veteran's claim for service connection for 
residuals of chemical exposure, characterized as multiple 
chemical sensitivity.  


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart


ATTORNEY FOR THE BOARD

Thomas D. Jones, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1985 to 
November 1990.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from a February 1999 rating decision that denied the 
veteran's claims for service connection for a bilateral eye 
disability, for blood in his urine, for headaches, and for 
disabilities characterized by numbness of the fingers, 
numbness of the toes, and leg aches.  The RO also found that 
no new and material evidence had been submitted to reopen 
previously-denied service connection claims for a back 
disability, for hypertension, for bilateral hearing loss, for 
tinnitus, and for residuals of chemical exposure.  The 
veteran responded with a February 2000 notice of 
disagreement, and was afforded a March 2000 statement of the 
case.  He then filed VA Form 9, in May 2000, perfecting his 
appeal.  

The issues of whether new and material evidence has been 
submitted to reopen previously-denied service connection 
claims for a back disability, for hypertension, for bilateral 
hearing loss, for tinnitus, and for residuals of chemical 
exposure, are addressed in the decision, below.  However, the 
issues of service connection for a bilateral eye disability, 
for blood in his urine, for headaches, and for numbness of 
the fingers, numbness of the toes, and leg aches will all be 
discussed in the remand following the decision.  


FINDINGS OF FACT

1.  In a September 1997 rating decision, the RO denied the 
veteran's claims for service connection for a back 
disability, hypertension, bilateral hearing loss, tinnitus, 
and residuals of chemical exposure.  The veteran did not 
initiate an appeal of these determinations.  

2.  New evidence submitted since September 1997 suggests a 
medical nexus between a current back disability and an in-
service back injury.  

3.  New evidence submitted since September 1997 suggests that 
the veteran's current hypertension was either incurred in or 
aggravated by military service.  

4.  Evidence submitted since September 1997 in support of the 
appellant's application to reopen his claim for service 
connection for bilateral hearing loss is either duplicative 
of evidence previously considered or is not so significant 
that it must be considered in order to fairly decide the 
merits of the claim.

5.  Evidence submitted since September 1997 in support of the 
appellant's application to reopen his claim for service 
connection for bilateral tinnitus is either duplicative of 
evidence previously considered or is not so significant that 
it must be considered in order to fairly decide the merits of 
the claim.  

6.  Evidence submitted since September 1997 in support of the 
appellant's application to reopen his claim for service 
connection for residuals of chemical exposure, to include 
multiple chemical sensitivity, is either duplicative of 
evidence previously considered or is not so significant that 
it must be considered in order to fairly decide the merits of 
the claim.  


CONCLUSIONS OF LAW

1.  The RO's September 1997 decision denying service 
connection for a back disability, for hypertension, for 
bilateral hearing loss, for tinnitus, and for residuals of 
chemical exposure is final.  38 U.S.C.A. § 7105 (West 1991); 
38 C.F.R. §§ 3.104, 20.302, 20.1103 (2000).  

2.  New and material evidence to reopen the claim for service 
connection for a back disability has been presented; the 
claim is thus reopened.  38 U.S.C.A. §§ 5108, 7105 (West 
1991); 38 C.F.R. § 3.156 (2000).

3.  New and material evidence to reopen the claim for service 
connection for hypertension has been presented; the claim is 
thus reopened.  38 U.S.C.A. §§ 5108, 7105 (West 1991); 
38 C.F.R. § 3.156 (2000).

4.  Since the September 1997 RO denial, new and material 
evidence has not been submitted to reopen the veteran's claim 
for service connection for bilateral hearing loss.  
38 U.S.C.A. §§ 5108, 7105 (West 1991); 38 C.F.R. § 3.156 
(2000).  

5.  Since the September 1997 RO denial, new and material 
evidence has not been submitted to reopen the veteran's claim 
for service connection for bilateral tinnitus.  38 U.S.C.A. 
§§ 5108, 7105 (West 1991); 38 C.F.R. § 3.156 (2000).  

6.  Since the September 1997 RO denial, new and material 
evidence has not been submitted to reopen the veteran's claim 
for service connection for residuals of chemical exposure, to 
include multiple chemical sensitivity.  38 U.S.C.A. §§ 5108, 
7105 (West 1991); 38 C.F.R. § 3.156 (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Background

In a September 1997 rating decision, the RO denied service 
connection for a back disability, for hypertension, for 
bilateral hearing loss, for tinnitus, and for residuals of 
chemical exposure, each as not well grounded.  Evidence then 
of record included the veteran's service medical records, 
reports of VA examinations conducted in July and August 1997, 
and outpatient treatment records dated from February 1993 to 
September 1996.  Although notified of the denial later in 
September 1997, the veteran did not initiate an appeal of 
this decision.  

In September 1998, the veteran filed claims for service 
connection for a bilateral eye disability, for blood in his 
urine, for headaches, and for disabilities characterized by 
numbness of the fingers, numbness of the toes, and leg aches.  
He also filed an application to reopen previously-denied 
claims for service connection for a back disability, for 
hypertension, for bilateral hearing loss, for tinnitus, and 
for residuals of chemical exposure.

In support of his claims, the veteran has submitted several 
private medical opinions.  An August 1999 written statement 
from S.B., D.C., details her examination of the veteran's 
back, conducted that same month.  After physically examining 
the veteran and discussing his medical history, including a 
1990 in-service back injury and 1995 and 1997 motor vehicle 
accidents, she diagnosed sprains/strains of the cervical, 
dorsal, and lumbar spines.  Dr. B. then concluded that the 
veteran's current back disabilities were casually related to 
his 1990 in-service injury and also his post-service motor 
vehicle accidents.  

The veteran has also received treatment from R.E.S., D.C., 
beginning in 1995.  In March and April 2000 written 
statements, Dr. S. suggested that the veteran's current soft 
tissue injuries of the back resulted from an in-service back 
injury.  

VA outpatient treatment records obtained by the RO confirm 
that the veteran has received VA medical treatment since 
service.  In January 1993, he was seen for complaints of 
chest pain, and was noted to have been "newly diagnosed 
[with hypertension]."  In a subsequent February 1993 
clinical note, he reported having problems with high blood 
pressure since age 18.  Since 1993, he has been seen on an 
intermittent basis for a variety of complaints, including 
chest pain, increased blood pressure, obesity, anxiety, and 
back pain.  

In a February 1999 rating decision, the RO denied the 
veteran's claim for service connection for a bilateral eye 
disability, blood in his urine, headaches, and disabilities 
characterized by numbness of the fingers, numbness of the 
toes, and leg aches.  The RO also found no new and material 
had been submitted with which to reopen previously-denied 
service connection claims for a back disability, 
hypertension, bilateral hearing loss, tinnitus, and residuals 
of chemical exposure.  The veteran responded with a timely 
notice of disagreement, initiating an appeal of these issues.  

II. Analysis

In a September 1997 rating decision, the RO denied the 
veteran's claims for service connection for a back 
disability, for hypertension, for bilateral hearing loss, for 
tinnitus, and for residuals of chemical exposure.  Because 
the veteran did not appeal the decision, it is final as to 
these claims and may only be reopened if new and material 
evidence is added to the record.  38 U.S.C.A. §§ 5108, 7105 
(West 1991); 38 C.F.R. §§ 3.156, 20.302. 20.1103 (2000).  

When determining whether new and material evidence has been 
submitted to warrant reopening under 38 U.S.C.A. § 5108, 
consideration must be given to all of the evidence submitted 
since the last final disallowance of the claim.  38 U.S.C.A. 
§§ 5108, 7105 (West 1991 & Supp. 2000); Evans v. Brown, 9 
Vet. App. 273 (1996); Manio v. Derwinski, 1 Vet. App. 140 
(1991).  New evidence is that which is not cumulative or 
redundant of previously considered evidence; material 
evidence is that which is relevant and probative to the issue 
at hand, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156 (2000); see also Hodge v. West, 155 F.3d 
1356 (Fed. Cir. 1998).  

In determining whether evidence is "new and material," the 
credibility of the new evidence must be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992); but see Duran v. 
Brown, 7 Vet. App. 216, 220 (1994) ("Justus does not require 
the Secretary to consider the patently incredible to be 
credible").  

A.  Back disability

Since the September 1997 denial of the claim, private medical 
records and medical opinion statements have been associated 
with the record.  Because at least some of this additional 
evidence is new and material, the veteran's application to 
reopen his claim must be granted.  

At the time the veteran's claim for service connection for a 
back disability was originally denied, the RO found that the 
evidence did not demonstrate that his current back 
disabilities were incurred or aggravated in service.  Since 
that time, he has provided competent medical evidence 
suggesting his current back disabilities were in fact 
incurred during his period of service.  Specifically, written 
medical statements from S.B., D.C., and R.E.S., D.C., both 
suggest the veteran's current soft tissue injuries of the 
spine were originally incurred in 1990 during service.  
Because these written medical opinions were received only 
recently, they are new; that is, they were not of record at 
the time of the original denial.  Additionally, these medical 
opinions are not cumulative and redundant of previously 
presented evidence.  For this reason, this evidence is new, 
as defined by 38 C.F.R. § 3.156 (2000).  Furthermore, this 
evidence is material, as it constitutes medical evidence 
suggesting a nexus between current back disability and 
service, and, is thus, so significant that it must be 
considered in order to fairly decide the merits of the claim.  
See 38 C.F.R. § 3.156 (2000).  

Because evidence submitted since the last final denial of the 
veteran's service connection claim for a back disability is 
new and material, and therefore, this issue may be reopened 
and considered on the merits.  See 38 U.S.C.A. § 5108 (West 
1991); 38 C.F.R. § 3.156 (2000).  

B.  Hypertension

Since the September 1997 denial of this claim, VA medical 
treatment records pertinent to the issue under consideration 
has been submitted.  Because at least some of this additional 
evidence is new and material, the veteran's application to 
reopen his claim must be granted.  

At the time the veteran's claim for service connection for 
hypertension was originally denied, a current diagnosis of 
hypertension was conceded, but this disability was not found 
to have been incurred in service, or aggravated therein.  
Since that time, he has provided evidence suggesting 
hypertension was indeed incurred in or aggravated by his 
period of service.  Specifically, a February 1993 VA clinical 
notation contains a report of medical history dating his 
hypertension to age 18.  While the veteran's 1993 VA clinical 
records pre-date the original September 1997 denial of 
service connection for hypertension, they were not associated 
with the claims folder until 1998.  Thus, because these 
medical records were received only recently, they are new; 
that is, they were not of record at the time of the original 
denial.  Additionally, these medical opinions are not 
cumulative and redundant of previously presented evidence.  
For this reason, this evidence is new, as defined by 
38 C.F.R. § 3.156 (2000).  Also, this evidence is material, 
inasmuch as it includes evidence suggesting that hypertension 
was either incurred in or aggravated by service, and, is 
thus, so significant that it must be considered in order to 
fairly decide the merits of the claim.  See 38 C.F.R. § 3.156 
(2000).  .  While the source of this medical history is not 
identified in the medical record, because it is not 
inherently incredible on its face, it will be considered 
credible for the purposes of reopening the claim.  See 
Justus, supra.  

Because evidence submitted since the last final denial of the 
veteran's service connection claim for a back disability is 
new and material, this claim is may be reopened.  See 
38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156 (2000).  As 
indicated in the remand, below, it must now be considered on 
the merits.

C.  Bilateral hearing loss

In support of his application to reopen his claim for service 
connection for bilateral hearing loss, the veteran has 
offered only his own contentions.  Within his May 2000 
substantive appeal, the veteran asserted that his work with 
aircraft engines in service has resulted in bilateral hearing 
loss.  He also made reference to his service medical records 
and his post-service July 1997 VA audiological examination.  
However, both the veteran's service medical records and the 
July 1997 VA audiological examination were of record at the 
time of the September 1997 RO denial.  Therefore, these 
records are not new within the definition of 38 C.F.R. 
§ 3.156 (2000).  The veteran has otherwise neither submitted, 
nor made reference to, any other medical evidence with which 
to support his application to reopen his claim.  

Regarding the veteran's assertions of bilateral hearing loss 
resulting from in-service acoustic trauma, he cannot, as a 
layperson without the appropriate medical training or 
expertise, competently render a medical opinion to support 
his claim.  See Pearlman v. West, 11 Vet. App. 443, 447 
(1998) [citing Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992)].  For this reason, lay assertions of medical 
causation, alone, even if new, can never serve as a predicate 
to reopen a previously disallowed claim.  See Moray v. Brown, 
5 Vet. App. 211, 214 (1993).  

Under these circumstances, the Board must conclude that new 
and material evidence to reopen the claim for service 
connection for bilateral hearing loss has not been presented, 
and the petition to reopen the claim for that benefit must be 
denied.  

D.  Tinnitus

In support of his application to reopen his claim for service 
connection for bilateral tinnitus, the veteran has offered 
only his own contentions.  Within his May 2000 substantive 
appeal, the veteran asserted that his work with aircraft 
engines in service has resulted in bilateral tinnitus.  He 
also made reference to his service medical records and his 
post-service July 1997 VA audiological examination.  However, 
both the veteran's service medical records and the July 1997 
VA examination were of record at the time of the September 
1997 RO denial.  Therefore, these records are not new within 
the definition of 38 C.F.R. § 3.156 (2000).  The veteran has 
otherwise neither submitted, nor made reference to, any other 
medical evidence with which to support his application to 
reopen his claim.

As indicated above, however, regarding the veteran's 
assertions of tinnitus resulting from in-service acoustic 
trauma, he cannot, as a layperson without the appropriate 
medical training or expertise, competently render a medical 
opinion to support his claim.  See Pearlman, 11 Vet. App. at 
447 [citing Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992)].  For this reason, lay assertions of medical 
causation, alone, even if new, can never serve as a predicate 
to reopen a previously disallowed claim.  See Moray, 5 Vet. 
App. at 214.  

Under these circumstances, the Board must conclude that new 
and material evidence to reopen the claim for service 
connection for tinnitus has not been presented, and the 
petition to reopen the claim for that benefit must be denied.  


E.  Multiple Chemical Sensitivity

In support of his application to reopen his claim for service 
connection for residuals of chemical exposure during service, 
claimed as multiple chemical sensitivity, the veteran has 
offered only his own contentions.  Within his May 2000 
substantive appeal, the veteran asserted that his work with 
various chemicals during service has resulted in multiple 
chemical sensitivity.  At the time his claim was originally 
denied by the RO in September 1997, no indication was found 
that the veteran had a current diagnosis of multiple chemical 
sensitivity, or any other disability resulting from chemical 
exposure during service.  Since that time, he has neither 
submitted, nor made reference to, any other medical evidence 
with which to support his application to reopen his claim.  

Regarding the veteran's assertions of disability, including 
multiple chemical sensitivity, resulting from his alleged in-
service chemical exposure, he cannot, as a layperson without 
the appropriate medical training or expertise, competently 
render a medical opinion to support his claim.  See Pearlman, 
11 Vet. App. at 447 [citing Espiritu, 2 Vet. App. at 494-95].  
For this reason, as indicated above, lay assertions of 
medical causation, alone, even if new, can never serve as a 
predicate to reopen a previously disallowed claim.  See 
Moray, 5 Vet. App. at 214.  

In view of the foregoing, the Board must conclude that none 
of the evidence received subsequent to the September 1997 RO 
decision, when viewed either alone or in light of the 
evidence previously or record, tends to indicate that the 
veteran currently has multiple chemical sensitivity, or any 
other residuals of chemical exposure during service.  As 
such, none of the evidence is new and material for the 
purpose of reopening this claim.


III.  Conclusion

As a final point, the Board acknowledges that there has been 
a significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the President signed into law 
the Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000), which contains revised notice 
provisions, and additional requirements pertaining to VA's 
duty to assist.  See Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, §§ 3-4, 114 Stat. 2096, 2096-2099 (2000) 
[to be codified as amended at 38 U.S.C.A. §§ 5102, 5103, 
5103A, and 5107 (West 1991 & Supp. 2001)].  The new law 
applies to all claims filed on or after the date of the law's 
enactment, as well as to claims filed before the date of the 
law's enactment, and not yet finally adjudicated as of that 
date.  See Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099-2100 
(2000); VAOPGCPREC 11-2000 (2000).  

As indicated above, and below, the petitions to reopen the 
claims for service connection for bilateral eye disability 
and for back disability are herein reopened and those claims, 
on the merits, are being remanded, in part, for compliance 
with the Act.

However, the new law expressly provides that nothing in the 
act "shall be construed to require [VA] to reopen a claim 
that has been disallowed except when new and material 
evidence is presented or secured, as described in section 
5108 of this title." Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 3(a), 114 Stat. 2096 [codified at 
38 U.S.C.A. § 5103A(f) (West Supp. 2001)].  Because the 
veteran has not presented new and material evidence as 
regards the petitions to reopen the claims for service 
connection for bilateral hearing loss, for tinnitus, and for 
multiple chemical sensitivity, it does not appear that the 
duty to assist and notifications provisions of the Act are 
applicable to these claims.  

In any event, however, the Board would emphasize that the 
veteran has been informed of the evidence necessary to 
complete each of his petitions to reopen.  See Graves v. 
Brown, 8 Vet. App. 522, 524 (1996).  Moreover, the Board is 
aware of no circumstances as regards either the petition to 
reopen the claims for service connection for bilateral 
hearing loss, for tinnitus, or for multiple chemical 
sensitivity that would put VA on notice of the existence of 
any additional relevant evidence that, if obtained, would 
provide a basis to reopen this claim.  See McKnight v. Gober, 
131 F.3d 1483, 1485 (Fed. Cir. 1997); Robinette v. Brown, 8 
Vet. App. 69, 77-78 (1996).  To this extent, then, any duties 
owed the veteran, to include those that do not specifically 
emanate from the Act, have been met. 


ORDER

The veteran's applications to reopen his claims for service 
connection for a back disability and hypertension are 
granted.  

The veteran's applications to reopen his claims for service 
connection for bilateral hearing loss, for tinnitus, and for 
multiple chemical sensitivity are denied.  



REMAND

In light of the Board's conclusion that the claims of service 
connection for a back disability and hypertension are 
reopened, these claims must be reviewed on a de novo basis; 
however, the RO has not yet considered these claims on the 
merits, in light of all the evidence of record.  In order to 
ensure that the veteran's procedural rights, including being 
afforded adequate notice and the opportunity to present 
argument and evidence on the underlying questions of service 
connection, are protected, a remand of the case to the RO is 
indicated.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).  

The Board also notes that further development of each of 
these issues is warranted.  
Under the Veterans Claims Assistance Act of 2000, VA 
examination is necessary when there is (a) competent evidence 
of current disability or persistent or recurrent symptoms of 
disability; (b) lay or medical evidence indicating that the 
disability or symptoms may be related to service; and (c) the 
record does not contain sufficient medical evidence to decide 
the claim.  Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096, 2097-98 (2000) (codified, as 
amended, at 38 U.S.C. § 5103A (West Supp. 2001).  In the 
present case, current diagnoses of a back disability and 
hypertension are of record, and the possibility of a 
relationship between service or service-connected 
disabilities is indicated by the veteran's own assertions and 
complaints; however, there is no medical evidence or opinion 
on the question of a such a medical nexus in these cases.  
Hence, the RO should arrange for the veteran to undergo 
appropriate medical evidence to obtain such evidence.  

As regards the claims for service connection for hematuria 
and for a bilateral eye disability, the Board acknowledges 
that the record does not currently contain clear medical 
evidence of either disability.  However, where, as here, the 
veteran offers lay evidence of persistent and recurrent 
symptoms of a disability, he must be afforded medical 
examination, to include the rendering of a medical opinion 
statement regarding the origin of this disability or 
disabilities.  Id.  Because the veteran has consistently and 
repeatedly reported both hematuria and a bilateral eye 
disability, he must be afforded appropriate VA medical 
examination to obtain competent medical evidence as to 
whether he currently suffers form either of these 
disabilities, and, if so, as to whether there is any 
relationship to those disabilities and the veteran's active 
military service.  

The appellant is hereby advised that failure to report to any 
scheduled VA examination, without good cause, may well result 
in a denial of the claim.  See 38 C.F.R. § 3.655 (2000).  
Examples of good cause include, but are not limited to, the 
illness or hospitalization of the claimant and death of an 
immediate family member.  Id.  If the appellant fails to 
report to any scheduled examination, the RO should obtain and 
associate with the record any notice(s) of the examination(s) 
sent to the appellant.  

Prior to having the appellant undergo further medical 
evaluation, the RO should undertake all necessary action to 
obtain and associate with the record all outstanding 
pertinent medical records, to particularly include any from 
VA medical facilities or those held by any other governmental 
entity.  The Board emphasizes that records generated by VA 
facilities that may have an impact on the adjudication of a 
claim are considered in the constructive possession of VA 
adjudicators during the consideration of a claim, regardless 
of whether those records are physically on file.  See Dunn v. 
West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992).  

While the matter is in remand status, the RO should also 
obtain all outstanding pertinent records from any other 
source(s) or facility(ies) identified by the veteran, as well 
as undertake any other indicated development and/or 
notification action.

Finally, the Board notes that the veteran has also perfected 
appeals of the RO's denials of service connection for numb 
fingers, for leg aches, for headaches, and for numb toes, 
each claimed as secondary to his claimed back disability.  
Because these claims are predicated on the grant of service 
connection for back disability (not yet considered, on 
merits), they are inextricably intertwined with that issue.  
See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).  Thus, 
it is necessary to defer the issues of service connection for 
disabilities characterized by numb fingers, leg aches, 
headaches, and numb toes until the underlying issue of 
entitlement to service connection for a back disability is 
finally adjudicated.  In the event medical opinion supporting 
a grant of service connection for back disability is 
obtained, the RO should consider whether additional 
development of any of these issues (to include obtaining 
medical opinion as whether the veteran suffers from any 
separate and distinct disability(ies) characterized by the 
claimed symptoms, as secondary to low back disability) is 
warranted.

Accordingly, these matters are hereby REMANDED to the RO for 
the following actions:

1.  The RO should undertake all necessary 
development to obtain and associate with 
the record all outstanding pertinent 
medical records from any VA facility(ies) 
at which the appellant may have received 
treatment, as well as any other source(s) 
or facility(ies) identified by the 
appellant.  If any requested records are 
not available, or the search for such 
records otherwise yields negative results, 
that fact should be noted in the claims 
file, and he and his representative should 
be so notified.  The appellant is also 
free to submit any pertinent medical or 
other records in his possession, and the 
RO should afford him the opportunity to do 
so before arranging for him to undergo 
examination

2.  After associating with the claims file 
all available records received pursuant to 
the above-requested development, the RO 
should arrange for the veteran to undergo 
appropriate orthopedic examination at a VA 
medical facility.  The entire claims file, 
to include a complete copy of this REMAND, 
must be made available to, and reviewed 
by, the physician designated to examine 
the appellant.  All necessary tests, 
studies, and consultations should be 
accomplished, and all clinical findings 
should be reported in detail.  After 
examination of the veteran, review of his 
pertinent medical history and assertions, 
and with consideration of sound medical 
principles, the VA physician should 
clearly indicate whether the veteran has a 
current diagnosis of a back disability.  
If so, the physician should clearly 
identify any such disability for the 
record, to include the location of the 
disability (lumbosacral, thoracic, or 
cervical spine) and render an opinion as 
to whether, with respect to each diagnosed 
back disability, it is as least as likely 
as not that any such disability is the 
result of injury or disease incurred or 
aggravated during active military service.  
If aggravation of the veteran's back 
disorder(s) is found, the examiner should 
indicate the extent of additional 
disability resulting from the aggravation.  
All examination findings, along with the 
complete rationale for the opinion 
expressed (to include, as appropriate, 
citation to evidence of record and/or 
supporting medical authority) must be set 
forth in a typewritten report.

3.  After associating with the claims file 
all available records received pursuant to 
development requested in paragraph 1, the 
RO should arrange for the veteran to 
undergo appropriate cardiovascular 
examination at a VA medical facility.  The 
entire claims file, to include a complete 
copy of this REMAND, must be made 
available to, and reviewed by, the 
physician designated to examine the 
appellant.  All necessary tests, studies, 
and consultations should be accomplished, 
and all clinical findings should be 
reported in detail.  After examination of 
the veteran, review of his pertinent 
medical history and assertions, and with 
consideration of sound medical principles, 
the VA physician should clearly indicate 
whether the veteran currently suffers from 
hypertension.  If so, the physician should 
render an opinion as whether any such 
disability is, as least as likely as not, 
the result of injury or disease incurred 
or aggravated during active military 
service.  If aggravation of the veteran's 
hypertension is found, the examiner should 
indicate the extent of additional 
disability resulting from the aggravation.  
All examination findings, along with the 
complete rationale for the opinion 
expressed (to include, as appropriate, 
citation to evidence of record and/or 
supporting medical authority) must be set 
forth in a typewritten report.

4.  After associating with the claims file 
all available records received pursuant to 
the development requested in paragraph 1, 
the RO should arrange for the veteran to 
undergo appropriate genitourinary 
examination at a VA medical facility.  The 
entire claims file, to include a complete 
copy of this REMAND, must be made 
available to, and reviewed by, the 
physician designated to examine the 
appellant.  All necessary tests, studies, 
and consultations should be accomplished, 
and all clinical findings should be 
reported in detail.  After examination of 
the veteran, review of his pertinent 
medical history and assertions, and with 
consideration of sound medical principles, 
the VA physician should clearly indicate 
whether the veteran current suffers from 
any genitourinary disability characterized 
by hematuria.  If so, the physician should 
clearly identify any such disability for 
the record, and render an opinion as to 
whether any such disability is,  as least 
as likely as not, the result of injury or 
disease incurred or aggravated during 
active military service.  If aggravation 
is found, the examiner should indicate the 
extent of additional disability resulting 
from the aggravation.  All examination 
findings, along with the complete 
rationale for the opinion expressed (to 
include, as appropriate, citation to 
evidence of record and/or supporting 
medical authority) must be set forth in a 
typewritten report.

5.  After associating with the claims file 
all available records received pursuant to 
the development requested in paragraph 1 
above, the RO should arrange for the 
veteran to undergo appropriate optometry 
examination at a VA medical facility.  The 
entire claims file, to include a complete 
copy of this REMAND, must be made 
available to, and reviewed by, the 
physician designated to examine the 
appellant.  All necessary tests, studies, 
and consultations should be accomplished, 
and all clinical findings should be 
reported in detail.  After examination of 
the veteran, review of his pertinent 
medical history and assertions, and with 
consideration of sound medical principles, 
the VA physician should clearly indicate 
whether the veteran currently has a 
disability of either eye.  If so, the 
physician should clearly identify each 
such disability for the record, and render 
an opinion as to whether each such 
disability is, as least as likely as not, 
the result of injury or disease incurred 
or aggravated during active military 
service.  If aggravation of the veteran's 
eye disorder(s) is found, the examiner 
should indicate the extent of additional 
disability resulting from the aggravation.  
All examination findings, along with the 
complete rationale for the opinion 
expressed (to include, as appropriate, 
citation to evidence of record and/or 
supporting medical authority) must be set 
forth in a typewritten report.

6.  If the appellant fails to report to 
any scheduled examination, the RO should 
obtain and associate with the record any 
notice(s) of the examination(s) sent to 
the appellant.  

7.  To help avoid future remand, the RO 
should ensure that all requested 
development has been completed (to the 
extent possible) in compliance with this 
REMAND.  If any action is not undertaken, 
or is taken in a deficient manner, 
appropriate corrective action should be 
undertaken.  See Stegall v. West, 11 Vet. 
App. 268 (1998).

8.  The RO must also review the claims 
folder  and ensure that all notification 
and development required by the Veterans 
Claims Assistance Act of 2000 is 
completed.  In particular, the RO should 
ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are fully 
satisfied with respect to each disability 
remaining on appeal.  This should include, 
in the event medical opinion supporting a 
grant of service connection for back 
disability is obtained, consideration of 
whether additional development (to include 
obtaining medical opinion as whether the 
veteran suffers from any separate and 
distinct disability(ies) characterized by 
the claimed symptoms, as secondary to low 
back disability) is warranted.

9.  After completion of all requested 
development, and any additional 
development and/or notification action 
indicated, the RO should adjudicate all 
of the claims remaining on appeal in 
light of all pertinent evidence and legal 
authority.  The RO should apply the 
provisions of 38 C.F.R. § 3.655, as 
appropriate.  The RO must provide full 
reasons and basis for its determinations.

10.  If any benefits sought on appeal 
continue to be denied, the veteran and 
his representative must be furnished a 
supplemental statement of the case on 
these issues and afforded the appropriate 
opportunity to respond with written 
and/or other argument in response thereto 
before the claims file is returned to the 
Board.

The purpose of this REMAND is to afford due process and to 
accomplish additional development and adjudication, and it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate time frame.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals



 

